Citation Nr: 0820821	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-17 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, Type II (DM).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Paul, Minnesota, which granted service connection for 
DM and assigned an initial rating of 10 percent disabling, 
effective October 26, 2003.  In an April 2006 rating 
decision, a 20 percent rating was assigned, effective October 
26, 2003.  On a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the grant of the 20 percent rating is not a 
full grant of the benefits sought on appeal, and since the 
veteran did not withdraw his claim of entitlement to a higher 
initial rating, the matter remains before the Board for 
appellate review.

In a statement received from the veteran in December 2007, he 
raised the issues of increased evaluations for right and left 
rotator cuff tears, associated with DM.  These matters are 
referred to the RO for action deemed appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's DM is manifest by daily use of oral 
medication and restricted diet, without any medical evidence 
of the need for regulation of activities, episodes of 
ketoacidosis, or hypoglycemic reactions requiring 
hospitalization.




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for DM are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, in a letter dated in December 2004, the RO 
provided the veteran with notice of the information or 
evidence needed to substantiate his claim, including that 
which he was to provide and that which VA would provide, 
prior to the initial decision on the claim in March 2005.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met in this case.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the December 2004 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the April 2006 statement of 
the case and the March 2007 and July 2007 supplemental 
statements of the case notified the veteran of the reasons 
for the denial of an increased initial rating and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claim. 

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the December 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request all pertinent records held by Federal agencies, 
such as service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2004 letter notified him that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the December 2004 letter stated that it 
was the veteran's responsibility to ensure that VA received 
all requested records that are not in the possession of a 
Federal department or agency.  Finally, the December 2004 
letter specifically notified the claimant that he should 
submit any evidence or information in his possession that 
pertains to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a March 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical records and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran was also afforded a VA 
examination in February 2005 and in June 2007 in connection 
with this claim.  

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case and two supplemental statements of the 
case which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned a 20 percent disability 
evaluation for his DM pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Under that diagnostic code, a 20 
percent disability evaluation is assigned for DM requiring 
insulin and restricted diet; or, an oral hypoglycemic agent 
and restricted diet.  A 40 percent disability evaluation is 
contemplated for DM requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent evaluation under this 
code requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A maximum rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  In addition, a 
note following the rating criteria indicates that compensable 
complications from DM are evaluated separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  However, noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.

The Board notes that an April 2006 rating decision awarded 
service connection for both right and left rotator cuff tears 
as secondary to the veteran's DM.  The veteran was assigned a 
separate 20 percent disability rating for the right rotator 
cuff tear and a separate 10 percent disability rating for the 
left rotator cuff tear.  An October 2006 rating decision 
increased the disability rating for the right rotator cuff 
tear to 100 percent from October 4, 2006 based on surgical or 
other treatment requiring convalescence, and an evaluation of 
20 percent was assigned from December 1, 2006.  A January 
2007 rating decision continued the temporary 100 percent 
evaluation through January 1, 2007, at which time an 
evaluation of 20 percent was assigned.  A March 2007 rating 
decision increased the evaluation of the right rotator cuff 
tear to 40 percent disabling effective January 1, 2007.  In a 
July 2007 rating decision, the veteran was also awarded 
service connection for retinopathy as secondary to his DM.  A 
separate noncompensable (0 percent) evaluation was assigned.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
DM.  The Board does observe that the veteran is on a 
restricted diet and is currently on medication for his DM.  
However, the medical evidence of record does not show that 
his DM requires insulin or restriction of activities.  In 
fact, the February 2005 VA examiner noted that the veteran 
required insulin when he was hospitalized in 2000, but that 
he was not on insulin at the time of the examination.  
Moreover, the veteran denied any significant restriction in 
his activities as a result of his DM.  As such, the veteran 
has not been shown to have met the criteria for an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a higher initial evaluation for his DM.

Additionally, the record contains no evidence showing the 
veteran was entitled to a higher rating at any point during 
the instant appeal.  A June 2007 VA examination confirmed 
that the veteran was not on insulin and that there was no 
significant restriction in his activities as a result of his 
DM.  In fact, the veteran indicated that exercise was very 
helpful in controlling his blood glucose level.  In addition, 
the June 2007 VA examiner's report noted that the veteran had 
not been hospitalized in the last year for ketoacidosis or 
hypoglycemic reactions.  Therefore, no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds the current 20 percent disability 
rating is appropriate and that there is no basis for awarding 
a higher evaluation for DM during any portion of the appeal 
period.  38 C.F.R. §§ 4.119, Diagnostic Code 7913.

In reaching this decision, the potential application of 
various provisions of Title 38, Code of Federal Regulations, 
has been considered, whether or not the provisions were 
raised by the veteran.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In particular, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, there has been no showing that the veteran's 
service-connected DM has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that consideration of this 
matter under the provisions of 38 C.F.R. § 3.321(b)(1) is not 
in order.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995)


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus, Type II, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


